DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application repeats a substantial portion of prior Application No. 16/424,081, filed May 28, 2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The prior application does not disclose the now recited dimensions between the mounting holes and caliper mounting holes. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification fails to discuss or disclose any information pertaining to the first dimension, second dimension or the third dimension, and their relationship between each other.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification does not disclose the first dimension, the second dimension or the third dimension.  In addition, the specification fails to disclose the relationship between each of the dimensions, or which mounting holes are used to measure the dimensions.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, the claim recites distances between bracket mounting holes (or connection holes) having a first dimension less than a second dimension, then recites caliper mounting holes separated by a third dimension that matches a spacing between first and second mounting holes (or connection holes), the claims then recite the third dimension is greater than both the first and second dimension.  It is unclear how the third dimension can match the spacing the first and second mounting or connection holes (which is recited as being first dimension), and then be greater than this same dimension.  At this time the Office is unable to apply art, as the claims contradict themselves.  It is unclear what invention the applicant is attempting to seek for coverage.  
Claims 2-15 and 17-20 are rejected due to their dependence upon claim 1.

Regarding claim 17, it is unclear if the recitation “a trailing arm” and “a steering knuckle” are intended to reference the previously recited trailing arm and steering knuckle of claim 1, or another trailing arm and steering knuckle.  
It appears that claim 17 should depend upon claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hikari shows a brake mounting bracket.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
September 28, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657